Title: From George Washington to Robert Dinwiddie, 18 May 1754
From: Washington, George
To: Dinwiddie, Robert



[Great Crossing of the] Youghiogany [Pa.] May 18, 1754.
Sir,

I am heartily concerned, that the officers have such real cause to complain of the Committee’s resolves; and still more to find my inclinations prone to second their just grievances.

I have endeavoured, as far as I was able, to see in the best light I could the trifling advantages that may accrue; yet nothing prevents their throwing down their commissions, (with gratitude and thanks to your Honor, whose good intentions of serving us we are all well assured of,) but the approaching danger, which has too far engaged their honor to recede till other officers are sent in their room, or an alteration made regarding their pay, during which time they will assist with their best endeavours voluntarily, that is, without receiving the gratuity allowed by the resolves of the Committee.
Giving up my commission is quite contrary to my intention. Nay, I ask it as a greater favor, than any amongst the many I have received from your Honor, to confirm it to me. But let me serve voluntarily; then I will, with the greatest pleasure in life, devote my services to the expedition without any other reward, than the satisfaction of serving my country; but to be slaving dangerously for the shadow of pay, through woods, rocks, mountains,—I would rather prefer the great toil of a daily laborer, and dig for a maintenance, provided I were reduced to the necessity, than serve upon such ignoble terms; for I really do not see why the lives of his Majesty’s subjects in Virginia should be of less value, than of those in other parts of his American dominions; especially when it is well known, that we must undergo double their hardship.
I could enumerate a thousand difficulties that we have met with, and must expect to meet with, more than other officers who have almost double our pay; but as I know you reflect on these things, and are sensible of the hardships we must necessarily encounter, it would be needless to enlarge.
Besides, as I have expatiated fully (and, perhaps, too warmly) in a letter to Colonel Fairfax, who, I suppose, will accompany you to Winchester, upon the motives that occasion these my resolves, I shall not trouble you with them; for the subject leads me too far when I engage in it.
Another thing resolved by the Committee is, that only one sergeant and one corporal be allowed to a company; with whom it is as much impossible to do the necessary duty, as it is to conquer kingdoms with my handful of men.
Upon the whole, I find so many clogs upon the expedition, that I quite despair of success; nevertheless, I humbly beg it, as

a particular favor, that your Honor will continue me in the post I now enjoy, the duty whereof I will most cheerfully execute as a volunteer, but by no means upon the present pay.
I hope what I have said will not be taken amiss; for I really believe, were it as much in your power, as it is your inclination, we should be treated as gentlemen and officers, and not have annexed to the most trifling pay, that ever was given to English officers, the glorious allowance of soldier’s diet—a pound of pork, with bread in proportion, per day. Be the consequence what it will, I am determined not to leave the regiment, but to be amongst the last men that quit the Ohio, even if I serve as a private volunteer, which I greatly prefer to the establishment we are now upon. I am, &c.
